Citation Nr: 1635659	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  07-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his pastor


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from November 1962 to November 1964 and from February 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2011, the Veteran, his spouse, and his pastor testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a November 2011 decision, the Board determined that a claim for TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded it, as well as the issues of entitlement to service connection for a back disorder, whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right wrist disorder, entitlement to increased ratings for a right knee disability, and entitlement to an effective date prior to October 28, 2008, for the assignment of separate ratings for such right knee disability, for additional development.

While on remand, in a December 2013 rating decision, service connection for degenerative changes of the lumbar spine with arthritis and degenerative disc disease and protrusion T12-L1 was granted.  As such is a full grant of the benefit sought on appeal with respect to such issue, it was no longer before the Board.  Additionally, such decision granted connection for a scar associated with tricompartmental osteoarthritis of the right knee and assigned a noncompensable rating effective October 24, 2008.  

Additionally, in a July 2014 rating decision, the RO denied claims of a service connection for bilateral hearing loss and for tinnitus.  In January 2015 the Veteran filed a timely notice of disagreement as to the denial of the two claims. 

In a June 2015 decision, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a right wrist disorder, denied increased ratings for the Veteran's right knee disability, granted a noncompensable rating for a scar associated with the right knee disability as of September 14, 2005, denied an effective date prior to October 28, 2008, for separate ratings for the Veteran's right knee disability, and denied a TDIU.  The Board also remanded the claims for service connection for bilateral hearing loss and tinnitus for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Thereafter, the Veteran appealed the June 2015 decision only to the extent that such denied entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted the Veteran's and the Secretary of VA's (the parties') July 2016 Joint Motion for Partial Remand (Joint Motion).  As such, the June 2015 Board decision was vacated only to the extent that it denied entitlement to a TDIU and the matter was remanded for action consistent with the terms of the Joint Motion.

Relevant to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, which were remanded in June 2015, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the July 2016 Joint Motion, the parties agreed that the Board failed to support its decision with an adequate statement of reasons and bases in the June 2015 decision.  Specifically, the parties determined that the Board failed to conduct any analysis regarding the combined effects of the Veteran's service-connected disabilities, in violation of 38 C.F.R. § 4.16 (2015).  They further found that the Board failed to conduct an analysis of whether any employment the Veteran could undertake was consistent with his education and occupational history.

The parties determined that, although the Board discussed in its decision the individual effects of each service-connected disability impacting on the Veteran's ability to work, that the Board did not discuss "cumulatively how all of these symptoms and their resulting limitations affected his ability to work."  

The parties concluded that the Board must adequately discuss whether the cumulative effects of the limitations of the Veteran's service-connected disabilities, in aggregate, warrant entitlement to TDIU; and must provide a discussion of what physical impacts would be on employment in light of the Veteran's education and vocational history.  In this regard, the parties noted that the Board had only recorded in its decision that the Veteran had "worked as a die setter for General Motors from May 1968 to December 2001."  

The parties concluded that, on remand, the Board should consider whether, in light of his service-connected disabilities, the Veteran is capable of pursuing any type of substantially gainful employment consistent with his educational level, prior vocational training, and work experience.

The parties also mandated that the Veteran must be free to submit additional evidence and argument on these matters; and that the Board must reexamine the evidence of record, seek any other evidence necessary, and issue a timely, well-supported decision, setting forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.

In light of the foregoing, the Board finds that a remand is necessary in order to provide the Veteran an opportunity to submit any additional lay or medical statements regarding the impact his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation, obtain any outstanding VA or private treatment records, and thereafter obtain an addendum opinion on the matter.  

With regard to the requested opinion, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Furthermore, while VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases, the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  Id.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, based on the Joint Motion, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to submit any additional lay or medical statements regarding the impact his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, return the record, to include a copy of this remand, to the VA examiner who performed the September 2013 VA examination in order to obtain an addendum opinion regarding the functional impact the Veteran's service-connected disabilities in combination have on his employability.  If the examiner who drafted the reports of the September 2013 examination and opinions is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is at the discretion of the medical professional offering the requested addendum opinion. 

Following a review of the record, and, if examined, any further physical examination or diagnostic testing deemed necessary, the examiner is requested to describe the functional impact the Veteran's service-connected disabilities in combination have on his ability to work, in light of his education level, prior vocational training, and work experience and vocational history.

Note that for this purpose, service-connected disabilities consist of: chondromalacia of the right knee rated as 20 percent prior to October 28, 2008; degenerative changes of the lumbar spine with arthritis and degenerative disc disease (DDD) and protrusion at T12-L1, rated as 20 percent disabling effective July 12, 2007; tricompart-mental osteoarthritis due to chondromalacia of the right knee, rated as 20 percent disabling effective October 28, 2008; instability due to chondromalacia of the right knee, rated as 10 percent disabling effective October 28, 2008; residuals of an injury of the right thumb, rated as noncompensable effective June 19, 1979; and a scar associated with the service-connected right knee disabilities rated as noncompensable effective September 14, 2005.  

Note also that if the RO has granted service connection for bilateral hearing loss or tinnitus, or if the examiner finds that bilateral hearing loss or tinnitus is etiologically related to service, then such disability must be considered as service connected for the above purposes.

The examiner must provide reasons for any opinion.

If the examiner is unable to provide an opinion without resorting to speculation, then the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken with the goal so that a definite opinion can be obtained.)

4.  After completion of actions (1) through (3) above, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities, and he does not meet the schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a), then the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




